       Case 1:21-cr-00080-JTN ECF No. 23, PageID.44 Filed 06/15/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN



UNITED STATES OF AMERICA,

                              Plaintiff,             Case No. 1:21-cr-00080

-vs-                                                 Hon. Janet T. Neff


Kevin Daniel Baker,

                              Defendant.
                                      /

                                            CONSENT

         The above-named defendant hereby acknowledges the following:

       1.      The United States Magistrate Judge has explained to me the charges pending
against me and the possible penalties I face upon conviction. I understand the charges and the
possible penalties.

        2.       I have the right to have all proceedings, including the plea hearing, conducted by
the district judge assigned to this case. The magistrate judge may conduct the plea hearing
with my consent and the consent of my attorney and the Assistant United States Attorney.

        Understanding all of my rights, I hereby consent to having a United States Magistrate
Judge preside over the guilty plea hearing and give up my right to proceed before the District
Judge. I understand that the United States District Judge will accept or reject the plea, accept
or reject the plea agreement (if any), and will impose sentence. I give my consent to this
procedure freely and voluntarily.



Dated: June 15, 2021
                                                     Defendant




Assistant U.S. Attorney                              Counsel for Defendant
